DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–18, 21, and 22 is/are pending.
Claim(s) 1–11, 21, and 22 is/are being treated on their merits.
Claim(s) 12–18 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 1–11, 21, and 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites the limitation "wherein the flash sintering process comprises applying a voltage across the ceramic material to form an electric field having a direction parallel to the surface." Applicants have indicated that this limitation is supported by FIG. 2 and paragraph [0036]. Paragraph [0036] does not describe an electric filed having a direction parallel to a surface of a ceramic material on which a layer of metal is deposited. FIG. 2 does illustrate an electric field and a surface of a ceramic material. However, FIG. 2 does not necessarily illustrate the electric field has a direction parallel to the surface of the ceramic material. In order for FIG. 2 to illustrate the electric field has a direction parallel to the surface of the ceramic material, the surface of the ceramic material would need to be parallel to the plane of the photograph. The specification does not describe that the surface of the ceramic material is parallel to the plane of the photograph. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2–11, 21, and 22 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–11, 21, and 22 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 1–11, 21, and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top surface of the structure" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has provided antecedent basis for the limitation "the top surface of the ceramic material."
Claim 1 recites the limitation "the metal on the top surface of the structure" in line 7. Claim 1 has previously recited the limitation "a structure comprising a metal layer." It is unclear how "the metal" can be "on the top surface of the structure" when "a metal layer" is an element of "the structure." The metal could "comprise a top surface of the structure" or be "on the top surface of the ceramic material." The configuration of "the structure" is unclear.
Claim 1 recites the limitation "the surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2–11 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–11, 21, and 22 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is directly dependent from claim 1 and includes all the limitation of claim 1. Therefore, claim 22 is also indefinite for failing to particularly point out and distinctly claim the 

Response to Arguments
Applicant's arguments with respect to Sakamoto, Xia, Francis, and Herle have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to the 35 U.S.C. § 112 rejections have been fully considered but they are not persuasive.
Applicants argue the limitation "wherein the flash sintering process comprises applying a voltage across the ceramic material to form an electric field having a direction parallel to the surface" is supported by FIG. 2 and paragraph [0036] (P5/¶4). Paragraph [0036] does not describe an electric filed having a direction parallel to a surface of a ceramic material on which a layer of metal is deposited. FIG. 2 does illustrate an electric field and a surface of a ceramic material. However, FIG. 2 does not necessarily illustrate the electric field has a direction parallel to the surface of the ceramic material. In order for FIG. 2 to illustrate the electric field has a direction parallel to the surface of the ceramic material, the surface of the ceramic material would need to be parallel to the plane of the photograph. The specification does not describe that the surface of the ceramic material is parallel to the plane of the photograph. Therefore, the limitation "wherein the flash sintering process comprises applying a voltage across the ceramic 
Applicants argue paragraph [0036] states the FIG. 2 illustrates the spreading of a silver layer first towards the positive electrode and then over the specimen (P5/¶4). Paragraph [0036] does not describe an electric filed having a direction parallel to a surface of a ceramic material on which a layer of metal is deposited. The spreading of a silver layer towards the positive electrode and the specimen does not inherently support the top surface of the specimen is parallel to a direction of the electric field. Spreading can occur due to gravity or the surface energy of the specimen. Therefore, the spreading of a silver layer first towards the positive electrode and then over the specimen does not support "wherein the flash sintering process comprises applying a voltage across the ceramic material to form an electric field having a direction parallel to the surface."
Applicants argue FIG. 2 illustrates the top surface of the specimen is in the direction of the electric field (P5/¶4). FIG. 2 does not necessarily illustrate the electric field has a direction parallel to the surface of the ceramic material. In order for FIG. 2 to illustrate the electric field has a direction parallel to the surface of the ceramic material, the surface of the ceramic material would need to be parallel to the plane of the photograph. The specification does not describe that the surface of the ceramic material is parallel to the plane of the photograph. Therefore, FIG. 2 does not illustrate the top surface of the specimen is parallel to a direction of the electric field.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725